Case 4:19-cv-00962 Document 50 Filed on 05/21/20 in TXSD Page 1 of 3
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 21, 2020
                                                                              David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        KAMAL S. KADI,                §   CIVIL ACTION NO.
                  Plaintiff,          §   4:19-cv-00962
                                      §
                                      §
               vs.                    §   JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        AUTUMN CHACE                  §
        HOMEOWNERS’                   §
        ASSOCIATION, et al.,          §
                  Defendants.         §

                        MEMORANDUM AND ORDER

            Plaintiff Kamal S. Kadi sues his homeowners’ association
       and its parent for damages exceeding one billion dollars. He
       proceeds here pro se. The Court has indulged him in this regard
       and construed his pleadings liberally, holding his letters and
       complaints to less stringent standards than formal pleadings
       drafted by lawyers. See Coleman v United States, 912 F3d 824, 828
       (5th Cir 2019), citing Erickson v Pardus, 551 US 89, 94 (2007).
            Without specifying an exact claim, Kadi describes a history
       of litigation over a prior lien placed on his residence and a
       subsequent foreclosure action. See generally Dkt 21. He also
       alleges other incidents that he asserts were caused by Defendants,
       including a prior arrest. Id at 2.
            This action was dismissed without prejudice for failure to
       establish subject-matter jurisdiction. Minute Entry of
       02/06/2020. Kadi was allowed to replead by March 8, 2020. He
       submitted an undesignated pleading one day late on March 9,
       2020. Dkt 43. The Court construed this as an attempt to replead
       his claims and directed Defendants Autumn Chace Townhomes
       Owners’ Association, Inc. and Creative Management Company
       to respond. Dkt 44.
Case 4:19-cv-00962 Document 50 Filed on 05/21/20 in TXSD Page 2 of 3




            Now before the Court is a renewed motion by Defendants
       to dismiss for lack of subject-matter jurisdiction. Dkt 45. Kadi
       responded by letter. Dkt 46. This response included an assertion
       that Creative Management Company is a Georgia corporation,
       which the Court interpreted as an attempt to assert diversity
       jurisdiction. Dkt 46 at 1.
            The parties were ordered to provide evidence in support of
       Creative Management’s citizenship. Dkt 47. Neither complied.
       The Court now turns to the merits of the motion to dismiss.
            Federal courts are ones of limited jurisdiction. Texas v Travis
       County, Tex, 910 F3d 809, 811 (5th Cir 2018). Generally speaking,
       they may only adjudicate claims that arise under the United States
       Constitution, present a question of federal law, or involve
       diversity of citizenship. 28 USC §§ 1331, 1332; see also Charles
       Wright and Arthur Miller, Federal Practice & Procedure, ¶ 3651
       (4th ed 2020). This jurisdictional limitation is “inflexible and
       without exception.” Xitronix Corp v KLA-Tencor Corp, 916 F3d
       429, 435 (5th Cir 2019), quoting Steel Co v Citizens for a Better
       Environment, 523 US 83, 94–95 (1998).
            The reviewing court may consider the complaint, undisputed
       facts in the record, and the court’s resolution of disputed facts
       when determining its jurisdiction. Morris v Thompson, 852 F3d 416,
       419 (5th Cir 2017), citing Ramming v United States, 281 F3d 158,
       161 (5th Cir 2001). It is the plaintiff’s burden to establish
       jurisdiction where contested. Ibid.
            Defendants designate their motion under Rule 12(b)(1) as a
       “facial attack” to the sufficiency of the pleaded allegations of
       jurisdiction. Dkt 45 at 4, citing Paterson v Weinberger, 644 F2d 521,
       523 (5th Cir 1981). They argue that the allegations of the
       amended complaint do not establish subject-matter jurisdiction.
       Dkt 45 at 4, citing Hobbs v Hawkins, 968 F2d 471, 475 (5th Cir
       1992). They also assert that the repleaded claims contain no facts
       specifying a proper jurisdictional basis in federal court. Id at 4–5.
            Defendants are correct. The amended complaint does not
       affirmatively assert any causes of action appearing to arise under
       either federal law or the United States Constitution. See Dkt 43.
       It also doesn’t sufficiently allege diversity jurisdiction.




                                        2
Case 4:19-cv-00962 Document 50 Filed on 05/21/20 in TXSD Page 3 of 3




            This Court only has diversity jurisdiction under § 1332 if
       complete diversity of citizenship exists between the parties. For
       example, see Fermin v Priest of St. Mary – Marfa, Tex, 775 Fed App’x
       162, 162 (5th Cir 2019) (unpublished); see also Jones v 24 Hour
       Fitness USA Inc, 2020 WL 1429742, *1 (SD Tex). There is no
       dispute that Autumn Chace Townhomes Owners’ Association is
       a Texas nonprofit corporation. Kadi shares this Texas
       citizenship, and so complete diversity is lacking in this case. The
       citizenship of Creative Management Company is immaterial.
            Defendants also brought their motion under Rule 12(b)(6)
       for failure to state a claim. The Court declines to address those
       issues.
            All claims against Defendants are DISMISSED WITHOUT
       PREJUDICE for lack of subject-matter jurisdiction.
            SO ORDERED.

           Signed on May 21, 2020, at Houston, Texas.


                                     Hon. Charles Eskridge
                                     United States District Judge




                                        3
